DETAILED ACTION

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 


This application includes one or more claim limitations that use the word “means”, “step”, or a generic placeholder but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “first moving mechanism” in Claims 1 and 10, “second moving mechanism” in Claims 1, 8, and 10, “dust collection part moving mechanism” in Claims 1-3, 5, 7, and 8.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-6, 11, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cho KR 10-1468561 B1 (hereafter Cho).

Regarding Claim 1, Cho anticipates:
1. (Original) A robot (substrate cutting apparatus 100) comprising: 
a first moving mechanism (moving plate 112) disposed on a base body (main frame 102) and configured to move a workpiece (substrate 10) to be cut in a first axis direction (y-axis along first horizontal guide 113); 
a second moving mechanism (driving means 80) supported on the base body via support portions (vertical supports extending upward from horizontal plane of substrate 10 shown in Figures 4 and 5) and configured to move a cutting body (cutting tool 32) in a second axis direction (horizontal as shown in Figure 3 – along x-axis) orthogonal to the first axis direction (Figures 3-5); 
a dust collection part (collecting tube 136) disposed to face the cutting body (Figures 8a-8f) and configured to collect cutting chips generated by cutting of the workpiece to be cut using the cutting body (Figures 8a-8f); and 
a dust collection part moving mechanism (second vertical driving means 130) configured to move the dust collection part between a first position (elevated, Figures 8c, 8d and 8e) close to the workpiece to be cut and a second position (retracted, Figures 8a, 8b and 8f) remote from the workpiece to be cut.  

Regarding Claim 2, Cho anticipates:
2. (Original) The robot of claim 1, wherein 
the dust collection part moving mechanism (second vertical driving means 130) moves the dust collection part (collecting tube 136) to the first position (elevated, Figures 8c, 8d and 8e) upon the cutting of the workpiece (substrate 10) to be cut using the cutting body (cutting tool 32)(Figures 8a-8f).  

Regarding Claim 3, Cho anticipates:
3. (Original) The robot of claim 1, wherein 
the dust collection part moving mechanism (second vertical driving means 130) moves the dust collection part (collecting tube 136) to the second position (retracted, Figures 8a, 8b and 8f) before or after the cutting of the workpiece (substrate 10) to be cut using the cutting body (cutting tool 32)(Figures 8a-8f).  

Regarding Claim 4, Cho anticipates:
4. (Original) The robot of claim 1, wherein:  
The dust collection part (collecting tube 136) is formed in a tubular shape (it is a tube) having a direction orthogonal (Figures 8a-8f) to each of the first (y-axis along first horizontal guide 113) and second (horizontal as shown in Figure 3 – along x-axis) axis directions as its tube axis direction (Figures 8a-8f); 
a drive source (driving motor of cutting device 30) configured to drive the cutting body is connected to the cutting body (Figures 8a-8f); and   
when viewed in the tube axis direction, an area of an opening of the dust collection part is set to be smaller than that of the drive source and to be larger than that of the cutting body (shown in Figures 8a-8f).  

Regarding Claim 5, Cho anticipates:
5. (Original) The robot of claim 1, wherein 
the dust collection part moving mechanism (second vertical driving means 130) is composed of an actuator (pneumatic cylinder 132) connected to the dust collection part (collecting tube 136) and configured to reciprocate the dust collection part in a third axis direction (vertical – z axis) orthogonal to each of the first (y-axis along first horizontal guide 113) and second (horizontal as shown in Figure 3 – along x-axis) axis directions (shown in Figures 8a-8f).  

Regarding Claim 6, Cho anticipates:
6. (Original) The robot of claim 5, wherein 
the dust collection part (collecting tube 136) is disposed below the cutting body (cutting tool 32) in the third axis direction (vertical – z axis)(shown in Figures 8a-8f).  

Regarding Claim 11, Cho anticipates:
11. (Original) A dust collection method comprising: 
moving a workpiece (substrate 10) to be cut in a first axis direction (y-axis along first horizontal guide 113)(Figures 8a-8b); 
moving a cutting body (cutting tool 32) in a second axis direction (vertical as shown in Figure 8c – along z-axis) orthogonal to the first axis direction (Figures 8e-8f); 
cutting the workpiece to be cut with the cutting body (Figure 8f); 
disposing a dust collection part (collecting tube 136) to face the cutting body, moving the dust collection part to a first position (adjacent substrate 10, Figure 8f) close to the workpiece to be cut, and collecting cutting chips generated by cutting (Figures 8e-8f); and  
moving the dust collection part to a second position (spaced from substrate 10, Figure 8e – after cutting operation is complete) remote from the workpiece to be cut.  

Regarding Claim 12, Cho anticipates:
12. (Original) The dust collection method of claim 11, wherein 
collecting the cutting chips comprises placing the dust collection part (collecting tube 136) at a position facing the cutting body (cutting tool 32) to follow movement of the cutting body relative to the workpiece to be cut and collecting the cutting chips (“the dust collecting tube 136 is located directly below the cutting tool 32 and it is preferable that the cutting tool 32 and the dust collecting tube 136 are positioned on the same axis when the straight cutting tool 32 is used”).   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Cho KR 10-1468561 B1 (hereafter Cho) in view of design choice.

Regarding Claim 7, Cho teaches:
7. (Original) The robot of claim 1, further comprising:  
a following structure (see discussion below) configured to support the dust collection part moving mechanism (second vertical driving means 130) and to place the dust collection part (collecting tube 136) at a position facing the cutting body (cutting tool 32) to follow movement of the cutting body relative to the workpiece to be cut (“the dust collecting tube 136 is located directly below the cutting tool 32 and it is preferable that the cutting tool 32 and the dust collecting tube 136 are positioned on the same axis when the straight cutting tool 32 is used”).  

Cho discloses a substrate cutting apparatus 100 that is configured to support a dust collection part moving mechanism (second vertical driving means 130) that is configured to position the dust collection part (collecting tube 136) at a position facing the cutting body (cutting tool 32) and follow the movement of the cutting body relative to the workpiece to be cut.  As disclosed by Cho, the cutting body and dust collection part moves at least in a horizontal direction and “the dust collecting tube 136 is located directly below the cutting tool 32 and it is preferable that the cutting tool 32 and the dust collecting tube 136 are positioned on the same axis when the straight cutting tool 32 is used”.  Cho does not clearly disclose in either the drawings or specification a following structure that second vertical driving means 130 is mounted to that allows the collecting tube 136 to be positioned and moved as disclosed.  It would have been obvious design choice to one with ordinary skill in the art at the time of the invention that the second vertical driving means 130 does not “float without support” in position as shown in the drawings but obviously must need to be mounted to a following structure as claimed with the 

Regarding Claim 10, Cho teaches:
10. (Original) A robot (substrate cutting apparatus 100) comprising:   
a first moving mechanism (moving plate 112) disposed on a base body (main frame 102) and configured to move a workpiece (substrate 10) to be cut in a first axis direction (y-axis along first horizontal guide 113); 
a second moving mechanism (driving means 80) supported on the base body via support portions (vertical supports extending upward from horizontal plane of substrate 10 shown in Figures 4 and 5) and configured to move a cutting body (cutting tool 32) in a second axis direction (horizontal as shown in Figure 3 – along x-axis) orthogonal to the first axis direction (Figures 3-5); 
a dust collection part (collecting tube 136) disposed to face the cutting body (Figures 8a-8f) and configured to collect cutting chips generated by cutting of the workpiece to be cut using the cutting body (Figures 8a-8f); and 
a following structure (see discussion below) configured to place the dust collection part at a position facing the cutting body to follow movement of the cutting body relative to the workpiece to be cut (“the dust collecting tube 136 is located directly below the cutting tool 32 and it is preferable that the cutting tool 32 and the dust collecting tube 136 are positioned on the same axis when the straight cutting tool 32 is used”).  

Cho discloses a substrate cutting apparatus 100 that is configured to support a dust collection part moving mechanism (second vertical driving means the dust collecting tube 136 is located directly below the cutting tool 32 and it is preferable that the cutting tool 32 and the dust collecting tube 136 are positioned on the same axis when the straight cutting tool 32 is used”.  Cho does not clearly disclose in either the drawings or specification a following structure that second vertical driving means 130 is mounted to that allows the collecting tube 136 to be positioned and moved as disclosed.  It would have been obvious design choice to one with ordinary skill in the art at the time of the invention that the second vertical driving means 130 does not “float without support” in position as shown in the drawings but obviously must need to be mounted to a following structure as claimed with the motivation to secure the dust collecting tube 136 to a structure of the apparatus allowing it to be positioned and moved as disclosed in the specification.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Cho KR 10-1468561 B1 (hereafter Cho) in view of Park KR 10-1446214 B1 (hereafter Park).

Regarding Claim 8, as previously presented, Cho teaches the robot of Claim 7 that obviously includes a following support to mount dust collection part to a structure of the apparatus allowing it to be positioned and moved as disclosed in the specification.  However, what is missing is the specific structural 

Specifically, Park discloses:
… one end part (end of bottom member nearest suction member 170) of the following structure (connection member 180) supports the dust collection part (suction member 170) via the dust collection part moving mechanism (Cho – second vertical driving means 130), and a remaining end part of the following structure is mounted on the second moving mechanism (vertical guide 150 with tool stand 170)(Figure 6).  

Regarding Claim 9, as previously presented, Cho teaches the robot of Claim 7 that obviously includes a following support to mount dust collection part to a structure of the apparatus allowing it to be positioned and moved as disclosed in the specification.  However, what is missing is the specific structural 

Specifically, Park discloses:
… an intermediate part (vertical connecting member 181) of the following structure (connection member 180) is formed in a shape (shown in Figures 5 and 6) that bypasses the workpiece (substrate 1) to be cut (shown in Figures 3, 4, and 5).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in form PTO-892 Notice of References Cited.  Specifically, the prior art references include pertinent disclosures of suction devices attached to multi-axis cutting tools. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marc Carlson whose telephone number is (571) 272-9963.  The examiner can normally be reached on Monday - Friday 7:30a-5:00p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.